Citation Nr: 1104695	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for coronary artery disease, 
status-post myocardial infarction (cardiovascular disability).

2. Entitlement to service connection for residuals of an eye 
injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1970 to January 
1973, to include service in Vietnam from  March 1971 to August 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The Board has previously remanded the Veteran's claim of service 
connection for coronary artery disease and residuals of an eye 
injury for further development in June 2008, May 2009, and July 
2010.  This development has now been completed.  Regrettably, as 
outlined below, an additional remand is necessary for residuals 
of an eye injury before appellate review may proceed on the 
matter.

The Veteran was afforded a Video Conference Hearing before the 
undersigned Veterans Law Judge in December 2010.  A written 
transcript of this hearing was prepared and incorporated into the 
evidence of record.

The Veteran requested to withdraw his claim for service 
connection for coronary artery disease at the December 2010 
hearing.  The Veteran's representative stated that the Veteran's 
intent to withdraw the pending claim, was in order to re-file it 
as a claim for service connection for ischemic heart disease.  
Nevertheless, the Board finds that the evidence of record 
supports an award of service connection of coronary artery 
disease, which constitutes a full grant of the benefits that the 
Veteran has indicated he intends to seek in re-filing the claim 
under a different heart condition.  Consequently, the Board finds 
that the Veteran is not prejudiced by the Board's adjudication of 
his coronary artery disease claim below.  Moreover, any 
additional delay in the processing of the Veteran's claim, 
including dismissal of that claim for the sole purpose of re-
filing it, would not benefit the Veteran and would unnecessarily 
delay and burden agency resources.  Sondel v. West, 13 Vet. App. 
213 (1999). 

The issue of residuals of an eye injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's coronary artery disease is presumed to be 
etiologically related to in-service exposure to an herbicide 
agent.


CONCLUSION OF LAW

The Veteran's coronary artery disease is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In light of the Board's decision to grant service connection for 
coronary artery disease and remand the Veteran's residuals of an 
eye injury claim, a discussion as to whether VA's duties to 
notify and assist the appellant have been satisfied is not 
required.  The Board finds that no further notice or assistance 
is necessary, and the appeal at this time is not prejudicial to 
the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

Coronary Artery Disease

The Veteran contends that his heart condition was a result of his 
time in active service.  Specifically, the Veteran stated that he 
had chest pains while on active duty. 

Certain Veterans - namely, those who served in Vietnam between 
January 9, 1962, and May 7, 1975 - are presumed by law to have 
been exposed to herbicides during service.  38 U.S.C.A. § 1116.  
Generally, the presumption of herbicide exposure does not apply 
to Vietnam-era Veterans unless they served within the land 
borders of Vietnam during the prescribed period.  Haas v. Peake, 
525 F.3d 1168, 1172 (Fed. Cir. 2008) (holding that Veterans who 
served on ships off the coast of Vietnam but who never set foot 
within the land borders of Vietnam are not entitled to the 
presumption of herbicide exposure).

Similarly, certain diseases are presumed by law to have been 
caused or aggravated by herbicide exposure.  38 U.S.C.A. § 1116; 
see also 38 C.F.R. §§ 3.307, 3.309.  In August 2010, the 
Secretary expanded the list of diseases subject to that 
presumption, and the disease at issue in this case, to include 
ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53, 202 
(August 31, 2010) (amending 38 C.F.R. § 3.309(e)).  

The Veteran's Form DD-214 shows that he served in the Republic of 
Vietnam during the Vietnam era from March 1971 to August 1971.  
There is no affirmative evidence in the record to establish that 
the Veteran was not exposed to herbicides during service.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.

The Veteran's VA and private treatment records reflect diagnoses 
of ischemic heart disease and coronary artery disease.  The 
Veteran's condition was first noted in an April 2002 emergency 
room report, which showed that the Veteran was admitted for a 
inferior myocardial infarction.  Subsequently, multiple private 
treatment records noted a diagnosis and treatment for coronary 
artery disease. 

The record supports the conclusion that the Veteran has a current 
disability of coronary artery disease.  As the Veteran is 
presumed to have been exposed to herbicides and has been 
diagnosed with a disability presumptively linked to herbicide 
exposure, the Board finds that service connection for coronary 
artery disease is warranted.


ORDER

Entitlement to service connection for coronary artery disease, 
status-post myocardial infarction (cardiovascular disability) is 
granted.


REMAND

The Veteran contends that he is entitled to service connection 
for residuals of an eye injury.  However, additional evidentiary 
development is necessary on this matter before appellate review 
may proceed.

Upon entrance into service, the Veteran reported that he was in 
good health.  The April 1970 entrance exam stated that the 
Veteran had visual defects, but did not state any specific 
diagnoses or conditions.  The examiner did not find any 
indication that the Veteran was unfit for service.  The Veteran's 
service treatment records reveal that  in October 1970, the 
Veteran was treated for injuries after a gas heater explosion.  
Specifically, it was stated that tetracain was put on the 
Veteran's eyes.  Subsequently, the Veteran complained of and was 
treated for vision problems numerous times while in service.  
Additionally, the Veteran reported that he had vision trouble 
since childhood.  The Veteran's July 1971 discharge examination 
noted that the Veteran had myopia with astigmatism, with 
alternating estropia. 

There are various private medical records reporting complaints of 
vision trouble by the Veteran. 

The Board acknowledges that, in August 2008, the Veteran was 
afforded a VA eye examination.  The examiner stated that the 
Veteran had commitant left estropia at distance, with left 
hypertropia that appeared to be congenital as there were reports 
in the Veteran's military medical records that indicated that 
this was present prior to service.  Additionally, the examiner 
stated that another indication that the combined tropia was 
congenital was that it was commitant.  Generally, under 38 
C.F.R. § 3.303(c) (2010), congenital or developmental disorders 
and refractive errors of the eye are not diseases or injuries for 
the purpose of VA disability compensation.  The only possible 
exception is if there is evidence of additional disability due to 
aggravation during service of the congenital disease, but not 
defect, by superimposed disease or injury.  VAOPGCPREC 82-90; 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and 
VAOPGCPREC 11-99.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  It must be 
determined if the Veteran's eye condition is an acquired 
disability or is a congenital or developmental abnormality.  See 
Monroe, supra.  Additionally, it remains unclear to the Board 
whether the Veteran's currently diagnosed eye condition was 
aggravated by any aspect of his military service. 

These issues must be addressed by an appropriately qualified 
specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  Therefore, another VA examination is needed before 
the Board may make an informed decision concerning this claim. 
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1)	The AMC should arrange for the Veteran to 
undergo an appropriate VA examination for his 
eye condition.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted.

The examiner should indicate whether the 
Veteran's eye condition is a congenital 
defect or disease.  If the Veteran's eye 
condition is congenital, the examiner should 
indicate whether it was aggravated (increased 
in severity beyond normal progression) during 
his period of active duty.  The examiner is 
asked to comment specifically on the 
Veteran's service treatment records, to 
include the October 1970 report of an eye 
injury from a gas explosion, the Veteran's 
own reports of symptomatology, and the August 
2008 VA eye examination.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

2)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


